In re McNally, Thomas G.; McNally, Virginia; — Plaintiff(s); applying for writ of cer-tiorari and/or review; to the Court of Appeal, First Circuit, No. CA94 1123; Parish of St. Mary, 16th Judicial District Court, Div. “E”, No. 89897.
Granted. The judgment of the lower courts is set aside, the motion for summary judgment is denied, and the case is remanded to the district court for further proceed-*283togs. See Moore v. Crystal Oil Co., 93-3103 (La. 2/25/94); 632 So.2d 758.
KIMBALL, J., would grant and docket.
WATSON, J., not on panel.